Citation Nr: 1748485	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to October 1966.  

In December 2015, the Board granted a 50 percent rating, but no higher, for posttraumatic stress disorder (PTSD) and remanded the issue of a TDIU.  The Veteran appealed the December 2015 Board denial of a rating in excess of 50 percent for PTSD to the Court of Appeals for Veterans Claims (Court).  The Court affirmed the Board's decision in an April 2017 memorandum decision.


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91. The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16 (a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16 (a).

Here, the Veteran's service-connected disabilities (PTSD, coronary artery disease, and hemorrhoids) meet the schedular requirements for a TDIU rating under 
38 C.F.R. § 4.16 (a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
Â§ 4.17(a) (2017).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Court held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to the service-connected disabilities, specifically PTSD.  See July 2011 application for increased compensation based on unemployability.  In his TDIU application, the Veteran reported that he last worked in 2002 as a cable splicer.

After a review of all the evidence, lay and medical, the Board finds that a TDIU is not warranted.


In a June 2010 evaluation completed by the Veteran's private psychiatrist, Dr. H.J., it was noted that the Veteran reported that he had previously worked for the telephone company in customer service, but could not handle people, so he was transferred to a job where he buried cable, which allowed him to work alone without much interaction, and was able to stay in the job until he retired after 36 years. The Veteran indicated that he was able to maintain his work due to the fact that he worked by himself.

The Veteran was afforded a VA examination in March 2011.  The examiner noted that the Veteran's usual occupation was cable supply, but he was not currently employed as he retired in 2005 due to medical (physical) problems.  In regard to occupational functioning, the examiner noted that the Veteran used to work with the phone company and had gotten irritated with customers, got into verbal altercations, and the general manager allegedly transferred him to work on his own with cables as he preferred to work by himself.  Based on the foregoing, the examiner found that the Veteran's PTSD did not result in total occupational and social impairment. 

Also of record is a December 2004 determination by the Social Security Administration finding the Veteran to be entitlement to disability benefits under the guidelines of this agency due to arthritis of the knees and degenerative joint disease of the shoulders. 

The Veteran was afforded another VA examination in November 2013.  At such time, the examiner determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that, in regard to functional impairment, the Veteran reported that he became anxious in closed in/small spaces and has difficulty working with others. Therefore, his supervisor gave him assignments where he was primarily able to work alone.

At a December 2014 VA psychiatric examination, it was noted that, since his last examination, the Veteran had not participated in any outside employment or academic pursuits.  He indicated that he would occasionally tinker out in his shed, but typically lacked motivation for any major projects around the house.  He also stated that he lost interest in most activities that he once enjoyed.  In terms of the rating criteria, the examiner stated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

Pursuant to the Board's December 2015 remand, VA medical examinations and medical opinions were obtained.  Regarding the Veteran's service-connected hemorrhoid disability, the February 2016 VA examiner indicated that the evidence had been reviewed.  The examiner then stated that there was "little to no effect or limitations" on the Veteran's functional capacity from the hemorrhoids as he had only occasional mild discomfort and/or puritis.

Regarding the Veteran's service-connected heart disability, the VA examiner indicated that the Veteran's coronary artery disease limited his functional capacity to a "mild or moderate degree."  Lifting would be limited to less than 35 pounds and pushing and pulling would also be restricted as well.  The examiner indicated that the Veteran's stamina and strength would be most affected and the Veteran would require frequent breaks. 

In sum, based on the foregoing, the Board finds that, while the Veteran does experience occupational impairment in that he has difficulty working with people, he was able to work in a career that allowed him to work alone for 36 years and only retired as a result of nonservice-connected physical disabilities.  Moreover, in the December 2015 Board decision (affirmed by the Court), the Board found that the Veteran's PTSD did not result in total occupational impairment.  The Veteran's remaining service-connected disabilities, to include coronary artery disease and hemorrhoids have been found to only mildly or moderately affect his functional capacity.  Although the Veteran was noted to require frequent breaks as a result of his service-connected heart disability, there is no indication that the Veteran would be unable to perform sedentary employment. 

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the appeal is denied. 

Finally, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

A TDIU is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


